                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

                                       _____________________

                                           No 17-CV-7027 (JFB)
                                       _____________________

                                        TERRENCE TERRELL,
                                                            Petitioner,

                                                  VERSUS


                                         SUSAN KICKBUSH,
                                                       Respondent.
                                        ___________________

                                     MEMORANDUM AND ORDER
                                          August 16, 2019
                                        ___________________



JOSEPH F. BIANCO, Circuit Judge (sitting by           petitioner’s convictions, but reduced his
designation):                                         sentence to concurrent sentences totaling
                                                      twenty years’ imprisonment.
    On November 28, 2017, Terrence Terrell
(hereinafter “petitioner”) petitioned this                 In the instant habeas action, petitioner
Court for a writ of habeas corpus, pursuant to        challenges his conviction as unconstitutional
28 U.S.C. § 2254, challenging his conviction          on the grounds that: (1) petitioner was denied
in New York state court on four grounds. On           his right to a fair trial when the court failed to
February 1, 2007, petitioner was convicted            conduct an inquiry in response to information
after a jury trial in the County Court of             that more than half of the jurors were
Suffolk County of one count of Criminal               deliberating prematurely, in violation of
Sexual Act in the First Degree, in violation of       People v. Buford, 69 N.Y.2d 290 (1987);
New York Penal Law § 130.50, a Class “B”              (2) petitioner was denied effective assistance
felony, and two counts of Robbery in the First        of counsel when defense counsel failed to
Degree, in violation of New York Penal Law            request that the court individually question
§ 160.15, a Class “B” felony.                         jurors about premature deliberations; (3) the
                                                      trial court erred in applying petitioner’s
   Petitioner was thereafter sentenced to             Antommarchi waiver to exclude him from an
consecutive terms totaling thirty-eight years’        in camera inquiry of an alternate juror; and
imprisonment with five years’ post-release            (4) the prosecution’s reasons for exercising
supervision. On direct appeal, the New York           its peremptory challenges to excuse
Supreme Court, Appellate Division, affirmed
prospective African American jurors were a                    After leaving, petitioner, Dugue, and Payton
pretext for discrimination on the basis of race               went to Dugue’s house where money was
and, thus, constituted a violation of Batson v.               exchanged, and Dugue stated, “snitches get
Kentucky, 476 U.S. 79 (1986).                                 stitches.” (T. 843.)
    For the reasons set forth below,                              On or about February 2, 2006, petitioner
petitioner’s request for a writ of habeas                     was arrested. (T. 649.) After waiving his
corpus is denied in its entirety.                             Miranda rights, petitioner told the police that
                                                              he believed the crime was Payton’s idea,
                I. BACKGROUND                                 admitted that the female victim performed a
    The following facts are adduced from the                  sexual act on him, and admitted that the male
instant petition and the underlying record.                   victim’s stereo was in Payton’s car. (T. 598-
                                                              99.)
A.       Factual Background
                                                                  2. Jury Selection
     1. Underlying Crime
                                                                  On January 22, 2007, at the start of jury
     On or about December 3, 2005, in                         selection, the judge explained petitioner’s
Bayshore, New York, petitioner and two co-                    constitutional and statutory right to be
defendants, Douglas Payton (“Payton”) and                     present during any material stage of the trial,
Reginald Dugue (“Dugue”), pulled up to a                      and petitioner signed a written Antommarchi
parked car, where victims K. and S. were                      waiver thereby waiving his right to be present
sitting, made a three-point turn, and appeared                at any sidebar discussions or conferences
to leave. (T. 382.)1 Approximately ten                        conducted in chambers “that relate to the
minutes later, two masked males, Payton and                   selection of the jury, rulings by the Court
Dugue, banged on the driver side window                       concerning the admissibility of evidence and
and told K. and S. to exit the car. (T. 288,                  any pre-charge conferences.” (J. 13-15.)
833.) Petitioner, also wearing a mask, was on
the passenger side of the vehicle and                            During jury selection, the prosecutor
demanded cash from S. (T. 288, 382-83.) S.                    exercised peremptory challenges on three
gave petitioner her pocketbook and got out of                 female African American potential jurors,
the car. (T. 383.) Dugue, who was holding a                   and petitioner raised Batson objections. (J.
gun, ripped S.’s clothes off and led S. to the                163-64, 312-15.)2
backseat of the Payton’s Toyota. (T. 385-86,                      First, the prosecutor challenged E. Carter
837.) When S. got into the back seat of the                   (“Carter”) (J. 162, 168), a homemaker who
car, petitioner forced S. to conduct a sexual                 had never worked outside of the home (J.
act on him. (T. 386, 838.) While this was                     100). Defense counsel asserted that there was
happening, Payton forced K. to remove the                     a Batson violation because Carter had “really
stereo system from his car and place it into                  said nothing that would indicate that she had
the trunk of the Toyota. (T. 290, 515, 517.)

1
   References to the petitioner’s state court trial           6-5, & 6-6.)
transcript will be cited as “T. [page number].” The
trial transcript is not electronically available on the       Defense counsel noted that two of these jurors were,
docket for this case, but respondent filed copies with        or appeared to be, African American (J. 163, 312-13),
the Court.                                                    and the third was “a dark-skinned individual,”
                                                              although counsel had not asked what her background
2
  References to the jury selection transcript will be         was (J. 164).
cited as “J. [page number].” This transcript is
available on the docket for this case. (ECF Nos. 6-4,
                                                          2
any kind of problem with partiality” (J. 165),         a guidance counselor and a drug counselor.
and there was “nothing objectionable about             (Id.)
her under Judiciary Law,” and thus, defense
counsel concluded that the prosecution                     The trial court found that the prosecutor’s
challenged Carter solely because she                   reasons for these three peremptory challenges
“appear[ed] to be an African American” (J.             were not pretextual, and that defense counsel
166).     The prosecutor argued that she               did not meet the burden of proof in arguing
challenged Carter because she had never                that there had been Batson violations. (J.
been employed and indicated that her                   170, 317.)
activities were “personal hobbies . . . that she           3. Premature Jury Deliberations During
would do by herself . . . [and] she said that                 Trial
she was not comfortable working in a group
setting.” (J. 168.)                                         During trial, an alternate juror, K. Scott
                                                       (“Scott”), told a court officer that some jurors
    Second, the prosecutor challenged O.               had already been discussing the case. (T.
McGee (“McGee”) (J. 162), a drug and                   919, 921.) In an in camera interview on
alcohol abuse counselor (J. 169). Defense              January 31, 2007, Scott stated that
counsel argued that the prosecution                    approximately half the jurors were
challenged McGee because “she is a dark-               prematurely discussing the case. (T. 922.)
skinned lady.” (J. 167.) The prosecutor                According to Scott, jurors had discussed that
argued that she challenged McGee because               the defense “must be afraid that their case is
she worked at a rehabilitation center for drug         a little weak,” given that they put petitioner
and alcohol abuse. (J. 169.) The prosecutor            on the stand. (T. 923.) Scott told the court
pointed out that she had also challenged               that it appeared that one juror in particular
another individual, who was not African                seemed to have made up his mind, and was
American, for the “same reasons”—because               “suggesting to the people that they should
that juror was employed as a guidance                  kind of follow.” (T. 925.) However, Scott
counselor. (Id.)                                       also stated that none of the jurors had made
    Third, the prosecutor challenged H.                any statements regarding whether they
Palmore (“Palmore”) (J. 312), a retired                believed petitioner was guilty or not guilty.
teacher and school administrator who worked            (T. 933.)
in a school district for thirty-seven years (J.            After the in camera interview, defense
254-55). Defense counsel argued that she               counsel stated that he did not believe the
“seem[ed] like a good candidate” for the jury          premature deliberations rose to the level of
“except for the fact that she [wa]s African            gross misconduct to require a mistrial. (T.
[American]” (J. 314-15), and there was a               934.) Although defense counsel recognized
“definite pattern” of the prosecution using its        that the comment about the defense seeming
peremptory challenges to excuse every                  desperate was “pretty detrimental,” he
female of color (J. 313). The prosecutor               declined the opportunity to discuss the
argued that she challenged Palmore because             comments with each juror individually so as
she was a teacher, and teachers “tend to be            not to “draw[] too much attention” to the
overly confident in their ability to lead a            comments. (T. 938.) Defense counsel asked
group and to also judge someone’s                      the court to remind the jurors that “they can’t
credibility.” (J. 316.) The prosecutor argued          deliberate until they have gotten the charge
that teachers are similar to counselors in that        and they have to keep their opinions to
way, in support of the decision to also strike         themselves until they’re in the room actually
                                                   3
deliberating,” which the court did when the                    other, rather than consecutively, and as
trial resumed. (T. 934, 957-58.)                               modified, affirmed the judgment. Terrell,
                                                               149 A.D.3d at 1108.
B.       Procedural History
                                                                   Petitioner sought leave to appeal the
    On February 1, 2007, the jury found                        Appellate Division’s decision to the New
petitioner guilty of one count of Criminal                     York State Court of Appeals pursuant to
Sexual Act in the First Degree and two counts                  Criminal Procedure Law § 460.20. (ECF No.
of Robbery in the First Degree. (T. 1192-96.)                  6-3 at 6.) The application for leave to appeal
Petitioner was sentenced on March 2, 2007 to                   was denied on June 27, 2017. People v.
consecutive terms totaling thirty-eight years                  Terrell, 29 N.Y.3d 1087 (2017).
of imprisonment with five years of post-
release supervision. (S. 32.)3                                     On November 28, 2017, petitioner filed
                                                               his pro se petition for a writ of habeas corpus
     Petitioner appealed his conviction to the                 pursuant to 28 U.S.C. § 2254.4 (Pet. 12.)5
Appellate Division, Second Department. On                      Respondent submitted an Answer and a
appeal, the defendant raised five issues:                      Memorandum of Law on January 9, 2018.
(1) petitioner was denied his right to a fair                  The Court has fully considered the parties’
trial when the court failed to conduct an                      submissions.
inquiry in response to information that more
than half of the jurors were deliberating                                 II. STANDARD OF REVIEW
prematurely in violation of Buford;
(2) petitioner was denied effective assistance                     To determine whether a petitioner is
of counsel when defense counsel failed to                      entitled to a writ of habeas corpus, a federal
request that the court individually question                   court must apply the standard of review set
jurors about premature deliberations; (3) the                  forth in 28 U.S.C. § 2254, as amended by the
trial court erred in applying petitioner’s                     Antiterrorism and Effective Death Penalty
Antommarchi waiver to exclude him from an                      Act (“AEDPA”), which provides, in relevant
in camera inquiry of an alternate juror; (4) the               part:
prosecution’s reasons for exercising its                           (d) An application for a writ of habeas
peremptory challenges to excuse prospective                        corpus on behalf of a person in
African American jurors were a pretext for                         custody pursuant to the judgment of a
discriminating on the basis of race, in                            State court shall not be granted with
violation of Batson; and (5) the sentence the                      respect to any claim that was
trial court imposed was excessive. People v.                       adjudicated on the merits in State
Terrell, 149 A.D.3d 1108, 1108-09 (N.Y.                            court proceedings unless the
App. Div. 2017).                                                   adjudication of the claim—
    On April 26, 2017, the Appellate                               (1) resulted in a decision that was
Division modified the judgment by holding                          contrary to, or involved an
that the sentences run concurrently with each                      unreasonable application of, clearly
3
  References to the petitioner’s sentencing transcript         appeal—that the sentence was excessive—after the
will be cited as “S. [page number].” The sentencing            Appellate Division’s modification.
transcript is not electronically available on the docket       5
for this case, but respondent filed copies with the              References to the Petition for a Writ of Habeas
Court.                                                         Corpus petitioner filed in this Court (ECF No. 1) will
                                                               be cited as “Pet. [page number].”
4
  Petitioner raised four claims in this petition. He
dropped the fifth claim raised in his state court
                                                           4
   established    Federal  law,    as                  decisions so far off the mark as to suggest
   determined by the Supreme Court of                  judicial incompetence.” Id. (quoting Francis
   the United States; or                               S. v. Stone, 221 F.3d 100, 111 (2d Cir. 2000)).
                                                       Finally, “if the federal claim was not
   (2) resulted in a decision that was                 adjudicated on the merits, ‘AEDPA
   based     on     an     unreasonable                deference is not required, and conclusions of
   determination of the facts in light of              law and mixed findings of fact and
   the evidence presented in the State                 conclusions of law are reviewed de novo.’”
   court proceedings.                                  Dolphy v. Mantello, 552 F.3d 236, 238 (2d
28 U.S.C. § 2554. “‘Clearly established                Cir. 2009) (quoting Spears v. Greiner, 459
Federal law’ means ‘the holdings, as opposed           F.3d 200, 203 (2d Cir. 2006)).
to the dicta, of [the Supreme] Court’s                                III. DISCUSSION
decisions as of the time of the relevant state-
court decision.’” Green v. Travis, 414 F.3d            A. Procedural Bar
288, 296 (2d Cir. 2005) (quoting Williams v.
Taylor, 529 U.S. 362, 412 (2000)).                         1. Legal Standard

    A decision is “contrary to” clearly                    A petitioner’s federal claims may be
established federal law, as determined by the          procedurally barred from habeas review if
Supreme Court, “if the state court arrives at a        they were decided at the state level on
conclusion opposite to that reached by [the            “independent and adequate” state procedural
Supreme Court] on a question of law or if the          grounds. Coleman v. Thompson, 501 U.S.
state court decides a case differently than [the       722, 729-33 (1991); see, e.g., Michigan v.
Supreme Court] has on a set of materially              Long, 463 U.S. 1032, 1041 (1983). A
indistinguishable facts.” Williams, 529 U.S.           procedural rule is adequate if it is “‘firmly
at 413. A decision is an “unreasonable                 established and regularly followed’ by the
application” of clearly established federal            state in question.” Garcia v. Lewis, 188 F.3d
law if a state court “identifies the correct           71, 77 (2d Cir. 1999) (citation omitted). To
governing legal principles from [the Supreme           be independent, the “state court must actually
Court’s] decisions but unreasonably applies            have relied on the procedural bar as an
that principle to the facts of [a] prisoner’s          independent basis for its disposition of the
case.” Id.                                             case” by “‘clearly and expressly’ stat[ing]
                                                       that its judgment rests on a state procedural
    AEDPA establishes a deferential                    bar.” Harris v. Reed, 489 U.S. 255, 261-63,
standard of review: “a federal habeas court            265 n.12 (1989) (citations omitted) (“[A]
may not issue the writ simply because the              state court that wishes to rely on a procedural
court concludes in its independent judgment            bar rule in a one-line pro forma order easily
that the relevant state-court decision applied         can write that ‘relief is denied for reasons of
clearly established federal law erroneously or         procedural default.’” (citation omitted)); see,
incorrectly. Rather, that application must             e.g., Allan v. Conway, No. 08–CV–4894
also be unreasonable.” Gilchrist v. O’Keefe,           (JFB), 2012 WL 70839, at *9 (E.D.N.Y. Jan.
260 F.3d 87, 93 (2d Cir. 2001) (quoting                10, 2012) (“The appellate court’s statement
Williams, 529 U.S. at 411). The Second                 that petitioner’s claim was ‘unpreserved’ is
Circuit added that, while “[s]ome increment            sufficient to establish that it was relying on a
of incorrectness beyond error is required . . .        procedural bar as an independent ground in
the increment need not be great; otherwise,            disposing of the issue.”); Figueroa v.
habeas relief would be limited to state court          Grenier, No. 02 Civ.5444 DAB GWG, 2005
                                                   5
WL 249001, at *8 (S.D.N.Y. Feb. 3, 2005)               procedural default based on a miscarriage of
(citing Harris, 489 U.S. at 265 n.12). In              justice, the petitioner must demonstrate that
addition, a state court’s reliance on an               “more likely than not, in light of the new
independent and adequate procedural bar                evidence, no reasonable juror would find him
precludes habeas review even if the state              guilty beyond a reasonable doubt.” House v.
court also rejected the claim on the merits in         Bell, 547 U.S. 518-19, 536 (2006).
the alternative. See, e.g., Harris, 489 U.S. at
264 n.10 (explaining that “a state court need              2. Application
not fear reaching the merits of a federal claim           Here, three of petitioner’s claims were
in an alternative holding,” so long as the state       decided on independent and adequate state
court “explicitly invokes a state procedural           procedural grounds and are, therefore, barred
bar rule as a separate basis for decision”);           from federal habeas review.
Glenn v. Bartlett, 98 F.3d 721, 725 (2d Cir.
1996).                                                      With respect to petitioner’s first claim—
                                                       that he was denied his Sixth Amendment
    A federal habeas court may not review a            right to a fair trial—the Appellate Division
procedurally barred claim on the merits                stated that a request for an inquiry regarding
unless the petitioner can demonstrate “cause           premature deliberations was “never made at
for the default and actual prejudice as a result       trial,” and therefore “this contention is
of the alleged violation of federal law, or            unpreserved for appellate review.” Terrell,
demonstrate that failure to consider the               149 A.D.3d at 1109. In light of the Appellate
claim[] will result in a fundamental                   Division’s reliance on this independent and
miscarriage of justice.” Coleman, 501 U.S.             adequate state law procedural basis for
at 750. A petitioner may demonstrate cause             denying this claim on appeal, this claim is
by showing one of the following: “(1) the              procedurally barred from federal habeas
factual or legal basis for a petitioner’s claim        review. See, e.g., Allan v. Conway, No. 08–
was not reasonably available to counsel,               CV–4894 (JFB), 2012 WL 70839, at *9-10
(2) some interference by state officials made          (collecting cases).
compliance with the procedural rule
impracticable, or (3) the procedural default               With respect to petitioner’s third claim—
was the result of ineffective assistance of            that the trial court erred in applying
counsel.” McLeod v. Graham, No. 10 Civ.                petitioner’s Antommarchi waiver to exclude
3778 BMC, 2010 WL 5125317, at *3                       him from an in camera inquiry of an alternate
(E.D.N.Y. Dec. 9, 2010) (citing Bossett v.             juror—the Appellate Division decided the
Walker, 41 F.3d 825, 829 (2d Cir. 1994)).              claim on the independent and adequate
Such prejudice can be demonstrated by                  procedural ground that, under New York law,
showing that the error “worked to his actual           although defendants have a statutory right to
and substantial disadvantage, infecting his            be present at all material stages of trial, this
entire trial with error of constitutional              right is qualified when the proceedings
dimensions.” Torres v. Senkowski, 316 F.3d             involved are ancillary. Terrell, 149 A.D.3d
147, 152 (2d Cir. 2003) (citation omitted). A          at 1108-09 (first citing N.Y. C.P.L. § 260.20
miscarriage of justice is demonstrated in              (McKinney 1970) and then citing People v.
extraordinary cases, such as where a                   Velasquez, 1 N.Y.3d 44, 47 (2003)). The
“constitutional violation has probably                 Appellate Division explained that a
resulted in the conviction of one who is               conference to determine whether a sworn
actually innocent.” Murray v. Carrier, 477             juror should be excluded is considered an
U.S. 478, 496 (1986). To overcome a                    ancillary proceeding in New York, and thus a
                                                   6
defendant does not have a statutory right to           to contemporaneously object to these
be present. Id. (first citing N.Y. C.P.L. §            perceived errors at trial, and thus has not
270.35 (McKinney 1999) and then citing                 shown “cause” for the procedural default.
People v. Harris, 99 N.Y.2d 202, 212                   Second, petitioner has not shown prejudice
(2002)). Given that the Appellate Division’s           because, as discussed below, each of these
decision rested on this procedural rule, this          claims fails on the merits and thus would not
claim is procedurally barred from habeas               have “worked to his actual and substantial
review. See, e.g., Davila v. Davis, 137 S. Ct.         disadvantage.” See Torres, 316 F.3d at 152;
2058, 2064 (2017).                                     see also Hudgins v. People of New York, No.
                                                       07–CV–01862–(JFB), 2009 WL 1703266, at
    Finally, with respect to petitioner’s fourth       *6 (E.D.N.Y. June 18, 2009). Petitioner has
claim—that his rights were violated because            also failed to show this case would result in a
the prosecution’s reasons for exercising its           miscarriage of justice if the Court failed to
peremptory challenges to excuse prospective            review the claims on the merits because he
African American jurors were pretextual, in            has not demonstrated that “more likely than
violation of Batson—the Appellate Division             not . . . no reasonable juror would find him
stated that “the defendant did not object to the       guilty beyond a reasonable doubt.” House,
prosecution’s race-neutral explanation and,            547 U.S. at 536-38. For these reasons, the
therefore, that claim is not preserved for             aforementioned claims are procedurally
appellate review. In any event . . . the record        barred.
demonstrates that the prosecution’s race-
neutral explanations as to all three Batson                Nevertheless, in an abundance of caution,
challenges were not pretextual.” Terrell, 149          the Court has analyzed all of petitioner’s
A.D.3d at 1108 (citations omitted). As with            claims in this case, and concludes that all of
petitioner’s first claim, the Appellate                petitioner’s    claims       (including     the
Division based its decision on the                     procedurally barred claims) fail on the merits.
independent and adequate procedural rule               Given that petitioner’s claims present no
that this claim was unpreserved. Thus, this            constitutional basis for habeas relief, for the
claim is also barred.                                  reasons discussed below, the Court denies the
                                                       habeas petition in its entirety.
    For each of the three claims, the fact that
the Appellate Division not only relied upon a          B. Merits Analysis
state procedural rule, but also ruled in the
alternative on the merits, does not allow                  1. Premature Jury Deliberations
petitioner to avoid application of the                        a. Legal Standard
procedural bar under Coleman. See Green v.
Travis, 414 F.3d 288, 294 (2d Cir. 2005)                    The Sixth Amendment provides: “In all
(“[F]ederal habeas review is foreclosed when           criminal prosecutions, the accused shall
a state court has expressly relied on a                enjoy the right to a speedy and public trial, by
procedural default as an independent and               an impartial jury.” U.S. CONST. amend. VI.
adequate state ground, even where the state            “Premature deliberations present a number of
court has also ruled in the alternative on the         dangers, all in some manner affecting or
merits.” (citation omitted)).                          touching upon the criminal defendant’s Sixth
                                                       Amendment right to a fair and impartial jury
    In addition, petitioner has not                    trial.” United States v. Cox, 324 F.3d 77, 86
demonstrated cause for, or actual prejudice            (2d Cir. 2003) (quoting United States v.
resulting from, his defaults. First, petitioner        Bertoli, 40 F.3d 1384, 1393 (3d Cir. 1994)).
has offered no explanation as to why he failed         Premature deliberation by jurors does not,
                                                   7
however, necessarily deprive a defendant of              and complex task.” Id. In cases where courts
a fair trial. “The important thing is not that           have determined that (1) not all jurors were
jurors keep silent with each other about the             involved in premature deliberations, and
case but that each juror keep an open mind               (2) the premature deliberations that occurred
until the case has been submitted to the                 were “not inherently prejudicial as to impair
jury. . . . The test is whether or not the               the defendant’s right to a fair trial,”
misconduct has prejudiced the defendant to               Sabhnani, 529 F. Supp. 2d at 392 (citing
the extent that he has not received a fair trial.”       Brown, 2003 WL 22964395, at *13), courts
Brown v. Greiner, No. 02-CV-2043 (JBW),                  have found that the state courts’ decisions
2003 WL 22964395, at *13 (E.D.N.Y. Oct. 2,               that a hearing was not necessary were “not
2003) (quoting United States v. Klee, 494                unreasonable,” Brown, 2003 WL 22964395,
F.2d 394, 396 (9th Cir. 1974)); see also                 at *13. In Brown, for instance, even though
United States v. Abrams, 137 F.3d 704, 709               a juror made a statement prior to
(2d Cir. 1998) (“[P]rejudice is generally the            deliberations about defendant’s guilt to “his
touchstone of entitlement to a new trial when            fellow jurors,” the district court found that
improper intra-jury influences are at issue.”            this was a single isolated comment, and the
(citation omitted)); United States v.                    fact that there was no inquiry of the entire
Sabhnani, 529 F. Supp. 2d 384, 390                       jury did not impair defendant’s right to a fair
(E.D.N.Y. 2008), aff’d, 599 F.3d 215 (2d Cir.            trial. Id. at *13-14. The court noted that
2010) (citing Cox, 324 F.3d at 86) (“[A] new             “[t]here [wa]s no indication that [the juror
trial is required only if juror misconduct and           who made this comment] failed to participate
prejudice are determined to exist.”).                    in deliberations in good faith,” and that “[all]
                                                         jurors vowed they would be receptive to
    Trial courts are entitled to deference in            opposing arguments,” and, thus, denied
their responses to juror misconduct—                     habeas relief on this ground. Id. at *14.
especially to intra-jury communications—                 Rather than conduct a hearing, “[a] court may
and the Second Circuit has stated that it                often properly deal with premature
“review[s] a trial judge’s handling of juror             deliberations by simply giving a curative
misconduct for abuse of discretion,” Abrams,             instruction to the jury.” Walker v. Keane, No.
137 F.3d at 708; Melenciano v. Walsh, No. 02             97-CV-1853 FB, 1999 WL 552798, at *6
Civ.9593(HB), 2005 WL 768591, at *6                      (S.D.N.Y. July 27, 1999) (collecting cases).
(S.D.N.Y. Apr. 6, 2005) (stating that this
review for abuse of discretion occurs “only if               Petitioner in this case raises a challenge
juror misconduct and actual prejudice are                based on People v. Buford, which discusses
found” (quoting Cox, 324 F.3d at 86)).                   the New York state law standard governing
Where trial courts learn of premature                    this issue. The court in People v. Buford
deliberations, they have “broad flexibility” in          explained that, in determining whether or not
investigating this form of juror misconduct.             a juror should be disqualified under New
Cox, 324 F.3d at 86 (citations omitted)                  York Criminal Procedure Law § 270.352 as
(explaining that the trial court has broad               “grossly unqualified to serve in the case” due
flexibility “especially when the alleged                 to “facts unknown at the time of the selection
prejudice results from statements made by                of the jury,” a trial court “must question each
the jurors themselves, and not from media                allegedly unqualified juror individually in
publicity or other outside influences”                   camera in the presence of the attorneys and
(quoting United States v. Thai, 29 F.3d 785,             defendant.” Buford, 69 N.Y.2d at 299
803 (2d Cir. 1994))). The Second Circuit has             (emphasis added). During this inquiry, “the
recognized this investigation to be a “delicate          court should evaluate the nature of what the
                                                     8
juror has seen, heard, or has acquired                  limited to deciding whether a conviction
knowledge of, and assess its importance and             violated the Constitution, laws, or treaties of
its bearing on the case . . . [in order to]             the United States.” (citing 28 U.S.C. §
ascertain whether her state of mind will affect         2241)). Here, the trial court’s alleged
her deliberations.” Id. The Buford Court                violation of petitioner’s rights by
noted, however, that such an in camera                  inadequately responding to information
inquiry “may not be necessary in the unusual            about premature jury deliberations did not
case involving an obviously trivial matter              rise to that level. Therefore, petitioner’s
where the court, the attorneys, and defendant           claim does not provide grounds for a habeas
all agree that there is no possibility that the         claim.
juror’s impartiality could be affected and that
there is no reason to question the juror.” Id.              In considering whether the court violated
at 299 n.4.                                             petitioner’s federal constitutional right to a
                                                        fair trial, more important than whether
    In People v. Mejias, the New York Court             “jurors ke[pt] silent with each other about the
of Appeals clarified that “[p]remature                  case” is whether “each juror ke[pt] an open
deliberation by a juror, by itself, does not            mind until the case [was] submitted to the
render a juror grossly unqualified” for the             jury.” Brown, 2003 WL 22964395, at *13
purposes of a Buford inquiry. 21 N.Y.3d 73,             (citation omitted). Here, although jurors
79 (2013). The Mejias Court stated that “the            purportedly commented on the strength of the
fact that one or more jurors may have                   defense’s case—making statements such as,
engaged in premature deliberations . . . was            “[the defense] must feel—they have their
not sufficient to trigger a Buford inquiry.” Id.        backs in the corner if they’re putting the guy
at 80. The court held that, in response to              on the stand” (T. 931-32)—there is no
learning of the potential premature                     evidence that suggests that any of the
deliberations, the trial court “did what was            comments prevented the jurors from keeping
warranted; namely, it issued an additional              an open mind and coming to a fair and
instruction to the jurors reminding them that           impartial verdict, see Brown, 2003 WL
they were not to deliberate prior to being              22964395, at *13-14. Additionally, the court
charged.” Id. at 79.                                    took measures to ensure that jurors had not
                                                        made up their minds. For example, when
        b. Application                                  questioning alternate juror Scott, the court
     Petitioner claims that he was denied his           asked, “In your presence, did any of the other
Sixth Amendment right to a fair trial “when             jurors make statements stating that the
the court failed to take appropriate action in          defendant was not guilty or that the defendant
response to information that more than half             was guilty?” to which Scott responded “No,
of the jurors were deliberating from the third          not at all.” (T. 933.) Further, the trial judge
day of trial.” (Pet. 4.) Petitioner alleges that        reminded the jurors to “keep an open mind”
he is entitled to habeas relief because the trial       and not to “speak among yourselves or with
court should have made a Buford inquiry                 anyone else upon any subject connected with
under New York state law. However, federal              this trial.” (T. 957.) Ultimately, the reported
habeas corpus relief is not available for state         juror comments did not rise to the level of
law errors that do not rise to the level of a           concluding guilt, and the Appellate Division
violation of federal laws or the Constitution.          properly held that “the overheard comments
28 U.S.C. § 2254(a); see also Estelle v.                were innocuous and . . . the comments did not
McGuire, 502 U.S. 62, 67-68 (1991) (“In                 indicate that any of the jurors possessed a
conducting habeas review, a federal court is            state of mind that would prevent the juror
                                                    9
from rendering an impartial verdict.” Terrell,         Strickland, 466 U.S. at 691). “A lawyer’s
149 A.D.3d at 1109.                                    decision not to pursue a defense does not
                                                       constitute deficient performance if, as is
    Accordingly, the state court decision was          typically the case, the lawyer has a reasonable
not contrary to or an unreasonable                     justification for the decision,” DeLuca v.
application of clearly established federal law,        Lord, 77 F.3d 578, 588 n.3 (2d Cir. 1996),
nor was it an unreasonable determination of            and “strategic choices made after thorough
the facts in light of the evidence. Thus,              investigation of law and facts relevant to
petitioner’s claim regarding premature jury            plausible       options      are       virtually
deliberations does not warrant habeas relief.          unchallengeable,” id. at 588 (quoting
   2. Ineffective Assistance of Counsel                Strickland, 466 U.S. at 690). Moreover,
                                                       “strategic choices made after less than
       a. Legal Standard                               complete investigation are reasonable
    Under the standard promulgated in                  precisely to the extent that reasonable
Strickland v. Washington, 466 U.S. 668                 professional     judgments      support      the
(1984), a petitioner is required to demonstrate        limitations on investigation.” Id. (quoting
two elements in order to state a successful            Strickland, 466 U.S. at 690-91).
claim for ineffective assistance of counsel:               The second prong focuses on prejudice to
(1) “counsel’s representation fell below an            the petitioner. The petitioner is required to
objective standard of reasonableness,” id. at          show that there is a “reasonable probability
688, and (2) “there is a reasonable probability        that, but for counsel’s unprofessional errors,
that, but for counsel’s unprofessional errors,         the result of the proceeding would have been
the result of the proceeding would have been           different.” Strickland, 466 U.S. at 694. In
different,” id. at 694.                                this context, “reasonable probability” means
    The first prong requires a showing that            that the errors are of a magnitude such that
counsel’s performance was deficient.                   they “undermine[] confidence in the
However,       “[c]onstitutionally    effective        outcome.” Pavel v. Hollins, 261 F.3d 210,
counsel embraces a ‘wide range of                      216 (2d Cir. 2001) (quoting Strickland, 466
professionally competent assistance,’ and              U.S. at 694). “[T]he question to be asked in
‘counsel is strongly presumed to have                  assessing the prejudice from counsel’s errors
rendered adequate assistance and made all              . . . is whether there is a reasonable
significant decisions in the exercise of               probability that, absent the errors, the
reasonable professional judgment.’” Greiner            factfinder would have had a reasonable doubt
v. Wells, 417 F.3d 305, 319 (2d Cir. 2005)             respecting guilt.” Henry v. Poole, 409 F.3d
(quoting Strickland, 466 U.S. at 690). The             48, 63-64 (2d Cir. 2005) (quoting Strickland,
performance       inquiry     examines      the        466 U.S. at 695).
reasonableness of trial counsel’s actions                  “An error by counsel, even if
under all circumstances, keeping in mind that          professionally unreasonable, does not
a “fair assessment of attorney performance             warrant setting aside the judgment of a
requires that every effort be made to                  criminal proceeding if the error had no effect
eliminate the distorting effects of hindsight.”        on the judgment.” Lindstadt v. Keane, 239
Wells, 417 F.3d at 319 (quoting Rompilla v.            F.3d 191, 204 (2d Cir. 2001) (quoting
Beard, 545 U.S. 374, 408 (2005)). In                   Strickland, 466 U.S. at 691). Moreover,
assessing performance, a court must apply a            “[u]nlike the determination of trial counsel’s
“heavy measure of deference to counsel’s               performance under the first prong of
judgments.” Wells, 417 F.3d at 319 (quoting
                                                  10
Strickland, the determination of prejudice             have been unaware . . . .”). Further, in an
‘may be made with the benefit of hindsight.’”          abundance of caution, the defense requested
Hemstreet v. Greiner, 491 F.3d 84, 91 (2d              that the court remind the jury that they were
Cir. 2007) (quoting Mayo v. Henderson, 13              not to deliberate until instructed (and the
F.3d 528, 534 (2d Cir. 1994)). Finally, the            court provided such             an additional
party alleging ineffective assistance of               instruction). (T. 934, 957.) The Court
counsel bears the burden of establishing both          concludes it was a reasonable strategic
deficient performance and prejudice. United            decision for defense counsel to decline the
States v. Birkin, 366 F.3d 95, 100 (2d Cir.            opportunity to individually question the
2004).                                                 jurors about the comments, in light of the
                                                       answers provided by the alternate juror and
       b. Application                                  the concern that questioning may have drawn
    Petitioner claims that he received                 attention to the comments, to the detriment of
ineffective assistance of counsel because              petitioner’s case. See United States v. Siegel,
defense counsel failed “to request [that] the          271 F. App’x 115, 117 (2d Cir. 2008)
court . . . individually question each of the          (discussing the possibility that “question[ing]
sworn jurors to determine whether they had             jurors to determine more about possible
committed serious misconduct by engaging               misconduct . . . ‘may create prejudice by
in deliberations prior to instruction on the           exaggerating the importance and impact of
law.” (Pet. 8.) The Court finds that there is          what may have been an insignificant
no basis to conclude that the Strickland               incident.’” (citation omitted)).
standard has been met, as petitioner has failed            In assessing defense counsel’s decision
to show that the decision not to request that          not to question the jurors—which, the Court
the court question the jurors was outside of           notes, is entitled to a “heavy measure of
the “wide range of professionally competent            deference,” Wells, 417 F.3d at 319—the
assistance.” Strickland, 466 U.S. at 690.              Court examined the portions of the trial
    With respect to the first Strickland prong,        transcript in which the trial court heard juror
petitioner has failed to show that counsel’s           testimony regarding the comments at issue.
performance was deficient. First, it was               According to the transcript, only one juror
reasonable for defense counsel to assume               had been speculating that the defense “must
that, had an inquiry of all of the jurors been         be afraid” that the trial was not going well (T.
conducted, it would have been unlikely to              922-25), and, although other jurors
result in a mistrial or in the discharge of            commented that the defense likely felt that
certain jurors as “grossly unqualified.”               “they ha[d] their backs in the corner if they
Defense counsel informed the court that he             [we]re putting the guy on the stand” (T. 931-
did not believe the comments rose to the level         32), the alternate juror testified that they had
of indicating that jurors had predetermined            not expressed beliefs as to petitioner’s guilt
the case, or that a mistrial was necessary.            (T. 933). The Court determines that, in the
(T. 935.) He made the strategic decision not           instant case, it was reasonable for defense
to individually question the jurors to avoid           counsel to believe that the jurors were still
highlighting the comments. (T. 935-37); see            undecided and had an open mind.
Bertoli, 40 F.3d at 1395 (“[T]he trial court               Similarly, defense counsel told the court
must balance the potential benefits of further         that a mistrial was not necessary (T. 935), and
investigation against the possible harm of             “[t]he record provides a legitimate
calling attention to a relatively minor                justification for [counsel’s] decision,” Wells,
situation about which the other jurors may
                                                  11
417 F.3d at 323—that a mistrial might not                    relevant to plausible options are virtually
have been beneficial to petitioner, see                      unchallengeable . . . .”).
Bramble v. Griffin, 543 F. App’x 1, 3 (2d Cir.
2013) (affirming district court’s denial of a                    Turning to the second prong of
habeas petition based on the conclusion that                 Strickland, even assuming petitioner was
defense counsel’s “fail[ure] to move for a                   able to show that counsel’s performance was
mistrial” was “far from an unreasonable                      deficient, he has failed to show that he was
strategic choice,” given the possibility that a              prejudiced as a result. Here, the alleged error
second eyewitness of defendant running from                  was failing to make an inquiry of all jurors,
the crime scene with a gun could have been                   and petitioner has failed to show that, “but for
produced at a new trial)6; see also United                   counsel’s unprofessional errors, the result of
States v. FNU LNU, No. 06-CR-172-LTS,                        the proceeding would have been different.”
2015 WL 5178438, at *6 (S.D.N.Y. Sept. 4,                    Strickland, 466 U.S. at 694. The alternate
2015) (“The decision whether to move for a                   juror testified that no juror had indicated that
mistrial is a strategic one that lies within a               he or she had made up his or her mind
defense counsel’s discretion.” (citation                     regarding petitioner’s guilt (T. 933), and
omitted)). During trial, Payton, one of the co-              petitioner has presented no other evidence to
defendants, testified that he did not see                    support the assertion that the verdict would
petitioner in the backseat of the car with the               have been different but for counsel’s
female victim. (T. 516-17, 551.) This                        decision. Overall, the Court finds there is not
testimony conflicts with that of the male                    a reasonable probability that, absent
victim who was next to Payton at the time.                   counsel’s alleged errors, a mistrial would
(T. 290, 293, 364.) Defense counsel might                    have been declared and the result of the trial
have been concerned that, had there been a                   different. See Poole, 409 F.3d at 63-64.
mistrial, Payton would not again testify in the                  Accordingly,       the    state    court’s
same way as to certain details of the offense.               determination that counsel was not
    For all of these reasons, the Court                      ineffective in the handling of the jurors’
concludes that counsel’s strategic decision                  conduct was not contrary to or an
not to ask for an inquiry of the jurors                      unreasonable      application     of   clearly
regarding premature jury deliberations meets                 established federal law, nor an unreasonable
the objective standard of reasonableness and                 determination of the facts in the light of the
is entitled to deference. See Strickland, 466                evidence. Thus, petitioner is not entitled to
U.S. at 690 (“[S]trategic choices made after                 habeas relief on this basis.
thorough investigation of law and facts


6
  Similarly, the court in Vazquez v. Scully found                arguments       addressed     against      the
defense counsel’s decision not to move for a mistrial            admissibility of damaging evidence. He
to be a strategic choice:                                        sought and obtained curative instructions by
                                                                 the trial judge. Furthermore, he had already
    The court has carefully reviewed the trial                   succeeded in obtaining a non-verdict in the
    proceedings and concludes that petitioner’s                  first trial.    It seems quite clear that
    counsel     performed    reasonably     and                  petitioner’s counsel made a strategic choice
    effectively under prevailing professional                    not to move for a mistrial (which motion he
    norms. He succeeded in excluding from the                    had been advised would be granted) . . . .
    trial evidence far more prejudicial than the
    prejudice alleged herein. He conducted a                 694 F. Supp. 1094, 1098 (S.D.N.Y. 1988).
    vigorous defense by cross-examination and
                                                        12
   3. Right to be Present and                                “Although a defendant in a state criminal
      Antommarchi Waiver                                trial has a federal constitutional right ‘to be
                                                        present at all stages of the trial where his
       a. Legal Standard                                absence might frustrate the fairness of the
    An accused enjoys a right both at                   proceedings,’ the specific right recognized by
common law and pursuant to the Sixth                    Antommarchi—to be present at jury selection
Amendment’s Confrontation Clause to be                  sidebars—is exclusively the creation of a
present at all stages of trial. See Illinois v.         specific provision of New York statutory
Allen, 397 U.S. 337, 338 (1970). The                    law.” Outar v. Khahaifa, No. 10-CV-3956
defendant’s right to be present at trial is also        (MKB)(JO), 2012 WL 6698710, at *5
implicated by the fair trial concerns of the            (E.D.N.Y. Sept. 25, 2012), report and
Fifth and Fourteenth Amendments, as they                recommendation adopted, No. 10-CV-3956
require a criminal defendant’s presence “to             (MKB), 2012 WL 6698702 (E.D.N.Y. Dec.
the extent that a fair and just hearing would           26, 2012) (quoting Faretta v. California, 422
be thwarted by his absence, and to that extent          U.S. 806, 819 n.15 (1975)). No equivalent
only.” United States v. Gagnon, 470 U.S.                right exists under federal law. Id.; James v.
522, 526 (1985) (quoting Snyder v.                      Senkowski, No. 97 Civ. 3327(DCL), 1998
Massachusetts, 291 U.S. 97, 108 (1934),                 WL 217903, at *8 (S.D.N.Y. Apr. 29, 1998)
overruled in part on other grounds by Malloy            (“There is not now and never has been a right
v. Hogan, 378 U.S. 1 (1964)); see also United           guaranteed in the federal Constitution that a
States v. Jones, 381 F.3d 114, 121 (2d Cir.             defendant be present at sidebar voir dire.”
2004), cert. denied, 543 U.S. 1072 (2005);              (citation omitted)).
Polizzi v. United States, 926 F.2d 1311, 1318               Additionally, “[a]lthough trial courts
(2d Cir. 1991) (citations omitted).           A         must vigorously safeguard a criminal
defendant has the right “to be present in his           defendant’s right to be present, a defendant
own person whenever his presence has a                  may expressly or effectively waive the right.”
relation, reasonably substantial, to the                Cohen, 290 F.3d at 491 (additional citations
fullness of his opportunity to defend against           omitted) (quoting United States v. Fontanez,
the charge.” Kentucky v. Stincer, 482 U.S.              878 F.2d 33, 36 (2d Cir. 1989)). “A waiver
720, 745 (1987) (quoting Snyder, 291 U.S. at            of this guarantee, as the waiver of any
105-06).                                                constitutional right in a criminal proceeding,
    However, the right to be present is not             must be knowing and voluntary,” Polizzi, 929
absolute and the privilege of presence is not           F.2d at 1319 (first citing Sassower v. Sheriff
guaranteed “when presence would be useless,             of Westchester County, 834 F.2d 184, 191 (2d
or the benefit but a shadow.” Id. at 745                Cir. 1987); then citing United States v.
(quoting Snyder, 291 U.S. at 106-07); accord            Tortora, 464 F.2d 1202, 1208 (2d Cir.
Cohen v. Senkowski, 290 F.3d 485, 489 (2d               1972)), and the trial court’s factual findings
Cir. 2002).     Moreover, while a more                  “as to whether [petitioner] was knowingly
expansive right to be present may apply                 and voluntarily absent will not be disturbed
under New York law, that broader right is not           unless ‘clearly erroneous,’” id. (first quoting
applicable in a federal habeas proceeding               United States v. Fontanez, 878 F.2d 33, 36
where it does not implicate the rights of the           (2d Cir. 1989); then citing Fed. R. Civ. P.
defendant under the Constitution. See Rios v.           52(a) (“Findings of fact shall not be set aside
Artuz, No. 07-CV-330 (NGG), 2007 WL                     unless clearly erroneous.”)). In addition, “the
1958899, at *9 n.4 (E.D.N.Y. June 29, 2007).            defendant or his counsel must object at the
                                                        time of the violation or the defendant’s right
                                                   13
to be present will be deemed waived.” Jones,             under the Fifth Amendment”). During the in
381 F.3d at 122 (citing Gagnon, 470 U.S. at              camera inquiry in the instant case, the court
529). Generally, violations of the right to be           asked the alternate juror whether other jurors
present during all critical stages of the                had prematurely determined guilt or
proceeding are subject to harmless error                 innocence, and posed questions regarding
analysis. Yarborough v. Keane, 101 F.3d                  assumptions based on petitioner’s testimony
894, 897-98 (2d Cir. 1996).                              at trial. (T. 924-933.) Courts have concluded
                                                         that the presence of the defendant would have
        b. Application                                   been useless or even counterproductive. See,
    Petitioner argues that the trial court erred         e.g., United States v. Peterson, 385 F.3d 127,
in applying his Antommarchi waiver to                    138 (2d Cir. 2004) (explaining that, by
exclude him from participating at the in                 meeting with defense counsel and a juror
camera inquiry of the alternate juror, Scott,            outside of the presence of the defendants, the
who informed the court of the other jurors’              trial judge “was able to speak candidly with
discussions. (Pet. 6.) Because “federal                  [the juror] and ascertain the extent of juror
habeas corpus relief does not lie for errors of          misconduct—the first step in a fair and just
state law,” Estelle, 502 U.S. at 67 (citations           hearing. Had defendants been present, they
omitted), petitioner’s claim that the trial court        could not have assisted. Indeed, their
erred in depriving him of a right created                presence may have prevented [the juror] from
exclusively by state law is not, without more,           speaking openly.”); see also Gagnon, 470
cognizable on habeas review. See Outar,                  U.S. at 527. Here, it is possible that, had
2012 WL 6698710, at *5 (citing Diaz v.                   petitioner been present at the in camera
Herbert, 317 F. Supp. 2d 462, 473 (S.D.N.Y.              discussion, the alternate juror could have
2004) (“[E]ven if [petitioner’s] rights under            been dissuaded from speaking freely about
Antommarchi were violated, it does not rise              the other jurors’ alleged premature
to the level of a federal constitutional                 deliberations. See Peterson, 385 F.3d at 138.
violation. Therefore, any alleged violation of               Thus, petitioner has failed to demonstrate
these rights is not cognizable on habeas                 how his presence at the in camera inquiry of
review.”)) Thus, petitioner is not entitled to           the alternate juror “has a relation, reasonably
habeas relief on the basis of this alleged               substantial, to the fullness of his opportunity
violation of a state law right.                          to defend against the charge.” Kentucky v.
    Although Antommarchi does not give rise              Stincer, 482 U.S. 720, 745 (1987) (citation
to a federal claim, the Court has analyzed               omitted). Accordingly, the state court’s
whether the alleged deprivation amounts to a             decision that petitioner’s right to be present at
violation of petitioner’s federal constitutional         all material stages of the trial was not violated
rights. The Court concludes that petitioner              was not contrary to or an unreasonable
has failed to show that his presence at the in           application of clearly established federal law,
camera inquiry of the alternate juror was                nor an unreasonable determination of the
required to ensure the fundamental fairness              facts in light of the evidence. Therefore,
of his trial, as guaranteed by the Sixth                 petitioner is not entitled to habeas relief on
Amendment. See Gagnon, 470 U.S. at 527                   this ground.
(holding that the presence of four
respondents at an in camera discussion was
not required to ensure fundamental fairness,
and “was not the sort of event which every
defendant had a right personally to attend
                                                    14
    4. Batson Challenges                                     which we will not identify
                                                             constitutional error unless the record
        a. Legal Standard                                    “compel[s] the conclusion that the
     In Batson, the Supreme Court set forth a                trial court had no permissible
three-part test for a trial court evaluating                 alternative but to reject the
whether peremptory challenges were                           prosecutor’s              race-neutral
exercised in a discriminatory manner: (1) “a                 justifications.”
trial court must decide whether the party                427 F. App’x 60, 61 (2d Cir. 2011) (citations
challenging the strike has made a prima facie            omitted).      “Throughout the Batson
showing that the circumstances give rise to an           procedure, the burden of proving that a
inference that a member of the venire was                strike was exercised on an impermissible
struck because of his or her race”; (2) “[i]f the        discriminatory ground remains with the
party making the Batson challenge                        movant.” Messiah v. Duncan, 435 F.3d 186,
establishes a prima facie case, the trial court          195 (2d Cir. 2006).
must require the nonmoving party to proffer
a race-neutral explanation for striking the                     b. Application
potential juror”; and (3) “if the non-moving
party proffers a race-neutral explanation, the                Petitioner claims the trial court erred in
trial court must determine whether the                   upholding three of the prosecutor’s
moving party has carried his or her burden of            peremptory challenges that were all used to
proving that the strike was motivated by                 excuse African American women. (Pet. 7.)
purposeful discrimination.”        Galarza v.            This Court concludes, however, that there is
Keane, 252 F.3d 630, 635-36 (2d Cir. 2001)               no basis in the record to disturb the trial
(citing Batson, 476 U.S. at 96-98).                      court’s finding that the prosecutor’s race-
                                                         neutral reasons were not pretextual. After
    “[W]hen reviewing a Batson challenge in              defense counsel made a prima facie showing
the context of a habeas petition, a trial court’s        that the prosecutor had exercised these
conclusion that a peremptory challenge was               peremptory challenges in a discriminatory
not exercised in a discriminatory manner is              manner—arguing that these jurors seemed
entitled to a presumption of correctness,                like good candidates, there was no indication
except, inter alia, to the extent that the trial         of impartiality, and there was a “definite
court did not resolve the factual issues                 pattern” of striking jurors due to race (J. 165,
involved in the challenge or if the finding is           313-15)—the court asked the prosecutor to
not fairly supported by the record.” Id. at 635          provide race-neutral reasons for each strike
(2d Cir. 2001). As the Second Circuit                    (J. 163-68, 312-15). See Batson, 476 U.S. at
explained in Watson v. Ricks,                            97. The prosecutor explained that she struck
                                                         potential jurors Carter, McGee, and Palmore
    On direct appellate review of a                      because of their type of employment, or lack
    Batson ruling, we generally afford                   thereof (J. 168-69, 316), which has been
    “great deference” to a district court’s              recognized as a valid, race-neutral reason for
    determination of discriminatory                      striking a juror, see Moore v. Walker, 234
    intent, because that question of fact                F.3d 1262, at *2 (2d Cir. Nov. 16, 2000)
    often turns on the court’s evaluation                (collecting cases) (“Negative experience with
    of witness credibility. When a state                 law enforcement, age, life experience, type of
    trial court’s Batson ruling is                       employment, demeanor, and inattentiveness
    challenged under § 2254, our review                  have all been found to be acceptable race-
    is further limited by [AEDPA], under                 neutral bases for peremptory challenges.”).
                                                    15
    Specifically, the prosecutor challenged            racially neutral, see Mullins v. Bennett, 228
Carter because of her lack of employment               F. App’x. 55, 56 (2d Cir. 2007) (noting “the
and discussion of her interest in her personal         general recognition of employment as a race-
hobbies, including her statement that “she             neutral reason for exclusion”); see also Black
was not comfortable working in a group                 v. Rock, 103 F. Supp. 3d 305, 316 (E.D.N.Y.
setting.” (J. 168.) The prosecutor challenged          2015) (finding that prosecutor’s reasoning for
McGee because she worked at a                          excluding two jurors—including “lack of
rehabilitation center as a drug and alcohol            employment”—was             “not       facially
counselor.      (J. 169.)     The prosecutor           discriminatory”), and, in light of the record
explained that this reasoning was not unique           (including the prosecutor’s treatment of
to McGee, and that the same reasoning had              similarly-situated white jurors) there is no
been the basis for challenging another                 basis to disturb the trial court’s decision to
potential juror who was a guidance                     credit    the     prosecutor’s    race-neutral
counselor. (J. 169.) Finally, the prosecutor           explanation, see Jordan v. Lefevre, 293 F.3d
challenged Palmore because she was a                   587, 594 (2d Cir. 2002) (“The relative
teacher and school administrator for thirty-           plausibility or implausibility of each
seven years. (J. 315.) The prosecutor                  explanation for a particular challenge,
explained that striking a teacher was similar          assessed in light of the prosecution’s
to striking a counselor, as people who hold            acceptance of jurors with similar
these jobs are often “overly confident in their        circumstances, may strengthen or weaken the
ability to lead a group and to . . . judge             assessment of the prosecution’s explanation
someone’s credibility.” (J. 316.) The trial            as to other challenges and thereby assist the
court accepted this explanation, noting that           fact-finder in determining overall intent.”
the prosecutor used this reasoning to                  (quoting United States v. Alvarado, 923 F.2d
challenge a high school principal, a guidance          253, 256 (2d Cir. 1991))).
counselor, and two drug counselors (J. 317),
and that “the reasons proffered by the People              In sum, petitioner has not demonstrated
[were] not [pretextual]” (J. 170). The court,          that the “state court’s finding of the absence
thus, found that defendant “ha[d] not made a           of purposeful discrimination was incorrect by
sufficient showing to meet the burden of               clear and convincing evidence . . . and that
proof,” and permitted the peremptory                   the corresponding factual determination was
challenges of Carter, McGee, and Palmore to            ‘objectively unreasonable’ in light of the
stand. (J. 170, 317.)                                  record.” Miller-El v. Cockrell, 537 U.S. 322,
                                                       348 (2005). Thus, the Court finds that the
     The Appellate Division found that “the            Appellate Division’s denial of petitioner’s
record demonstrates that the prosecution’s             Batson claim was not contrary to or an
race-neutral explanations as to all three              unreasonable      application     of    clearly
Batson challenges were not pretextual.”                established federal law, nor was it an
Terrell, 149 A.D.3d at 1108 (citation                  unreasonable determination of the facts in
omitted). On habeas review, this Court can             light of the evidence. Accordingly,
only find a constitutional error where the             petitioner’s Batson claims do not warrant
record “compel[s] the conclusion that the              relief.
trial court had no permissible alternative but
to reject the prosecutor’s race-neutral                              IV. CONCLUSION
justifications.” Watson, 427 F. App’x at 61.               For the reasons set forth above, this Court
Based on its review of the record, the Court           finds that petitioner has demonstrated no
concludes that these three explanations were           basis for relief under 28 U.S.C. § 2254.
                                                  16
